Citation Nr: 0204624	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  02-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for prostate 
cancer, status post radical retropubic with impotence.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which granted service connection for 
prostate carcinoma, status post radical retropubic with 
impotence, and  assigned a noncompensable evaluation, 
effective in July 2001, the date of receipt of the claim.  
The veteran appeals for the assignment of a compensable 
rating.  The RO also granted special monthly compensation 
under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on 
account of loss of a creative organ, effective in July 2001.

In his Substantive Appeal (VA Form 9) received by the RO in 
January 2002, and in subsequent testimony presented at a 
Video Conference before the undersigned in March 2002 (see 
page 2 of transcript), the veteran indicated that he is 
seeking secondary service connection for depression.  He also 
noted in the former document that he has gastrointestinal 
complications resulting from his service-connected status-
post prostate cancer surgery.  The Board refers the matter of 
secondary service connection for depression and a 
gastrointestinal disorder to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's status post radical retropubic 
prostatectomy for prostate cancer is manifested by urinary 
frequency with daytime voiding of intervals of less than one 
hour; the veteran does not have urinary symptoms that require 
the use of an appliance or the wearing of absorbent 
materials, and his prostate disorder does not present an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular rating standards.


CONCLUSION OF LAW

The schedular criteria for an the initial assignment of a 40 
percent rating for prostate cancer, status post radical 
retropubic with impotence, have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.115a, 4.115b, Diagnostic 
Code 7527 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran essentially contends that the RO was incorrect in 
not granting a compensable evaluation for his service-
connected prostate cancer, status post radical retropubic 
with impotence.  The veteran maintains, in substance, that 
the current noncompensable evaluation does not adequately 
reflect the severity of that disability, to include the 
urinary frequency it causes.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  VA's duty to assist 
claimants has been modified by Congress.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for a 
compensable evaluation of the claimed disability, as well as 
the evidence of record, by a December 2001 statement of the 
case.  The RO has obtained or attempted to obtain private 
medical records identified by the veteran.  The veteran has 
been provided a VA examination, as well as the opportunity to 
testify via video conference before the undersigned Board 
member.  

The Board specifically finds that VA has met or exceeded the 
obligations of the new criteria regarding the duty to assist.  
VA has obtained all pertinent records regarding the issue on 
appeal and the veteran has been effectively notified of the 
evidence required to substantiate this claim.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  There is no indication 
that there is any existing relevant evidence that has not 
been obtained.  The veteran further shows through his 
statements and submissions of evidence that he understands 
the nature of the evidence needed to substantiate the claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).  In light of the foregoing, the 
Board finds that VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 66 Fed. Reg. 45,620 (codified as amended 
at 38 C.F.R. § 3.159).

Pertinent medical evidence includes private medical records 
showing that the veteran underwent a bilateral pelvic lymph 
node dissection, radical retropubic prostatectomy in May 
1999, after a needle biopsy revealed prostate carcinoma.  The 
pre- and post-operative diagnosis was adenocarcinoma of the 
prostate, left apex, Gleasons VI.  In July 1999, the veteran 
underwent transurethral incision of the bladder neck 
contracture to relieve an outlet obstruction.  

According to the report of a November 2001 VA examination, 
the veteran stated that he required a catheter for about six 
weeks after his first surgery, then developed a constricture 
of the bladder neck shortly after the catheter was removed.  
He underwent a second surgery, and then required 
catheterization for another three weeks.  Since that time, in 
August 1999, he has not required any catheterization.  He 
noted stress incontinence and impotence.  He had no history 
of urinary tract infection, was not on any medication and had 
not required any (recent) dilation.  He was able to work 
full-time as a self-employed attorney.  The veteran was 
followed by a urologist with a prostate-specific antigen 
(PSA) test every six months.  His most recent PSA test 
result, in April 2001, was less than 2.  

Physical examination of the veteran's genitourinary system 
was normal.  There was no palpable prostate on rectal 
examination.  The results of several tests were attached to 
the report.  The final diagnosis was prostate carcinoma, 
status post radical retropubic prostatectomy complicated by 
bladder outlet obstruction that required surgery to relieve 
the stricture of the bladder neck.  He had not required any 
further urinary catheterization since August 1999 and his 
prostate-specific antigen had been less than 2 with no 
evidence of recurrence or spread.  

During a March 2002 video conference, the veteran testified 
as to his initial surgery, the resulting symptoms, and the 
second surgery.  The veteran also testified that in general 
he was a stoic person with a high threshold for pain.  
Regarding current daytime symptoms, the veteran said that he 
worked in an office.  He said that everyday he had to go to 
the restroom to urinate two times an hour, or more depending 
on what he had drank.  He said that he went to the restroom 
every time he felt the urge to urinate, which was about three 
times an hour.  He said that he did not allow himself to get 
to the point where he needed a diaper or absorbent materials.  
He said that he did internal exercises to prevent 
uncontrolled voiding.  If he did not have a situation where 
he could go to the restroom two to three times an hour, he 
would have to wear a diaper or absorbent material.  

Regarding current nighttime symptoms, the veteran stated that 
he had to wake up three to four times a night to go to the 
bathroom to urinate, even though he slept only six hours a 
night.  In the morning, his sheets showed evidence that he 
had not controlled his bladder during the night while 
sleeping.  Thus, even though he went to the bathroom whenever 
he felt the urge to urinate at night, he knew that he was not 
completely emptying his bladder.  The veteran said that his 
wife had to change the bed sheets about every two days.  The 
veteran also testified that he was unable to pass gas without 
also urinating, which caused many problems unless he was in a 
bathroom.  

The veteran said that in light of his two surgeries, the 
effects of his disability on his marriage and his impotence, 
it was absurd to describe his situation as merely the loss of 
a creative organ.  The veteran testified that his work ethic 
and ability at work were affected by his frequent need to 
void.  His frequency affected how he met with clients, and 
even how he scheduled them.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Since the veteran indicated disagreement with the initial 
rating for his disability, the Board will consider 
entitlement to a compensable evaluation from the effective 
date of service connection pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999).

According to the Rating Schedule, prostate gland injuries, 
infections, hypertrophy and postoperative residuals are 
evaluated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  Diagnostic Code 7527.  Voiding 
dysfunction is rated, depending on the particular condition, 
as urine leakage, frequency or obstructed voiding.  38 C.F.R. 
§ 4.115a.  

The Board finds that in the instant case, the rating criteria 
for voiding dysfunction resulting in urinary frequency most 
accurately address the veteran's symptoms.  Urinary frequency 
with daytime voiding intervals less than one hour, or, 
awakening to void five or more times a night warrants a 40 
percent evaluation.  Daytime voiding interval between one and 
two hours, or awakening to void three to four times per night 
warrants a 20 percent evaluation.  Daytime voiding interval 
between two and three hours, or awakening to void two time 
per night warrants a 10 percent evaluation.  Id.   

An evaluation in excess of 40 percent is not provided for 
voiding dysfunction resulting in urinary frequency.  A 60 
percent evaluation is warranted for voiding dysfunction 
resulting in urine leakage requiring the use of an appliance 
or wearing of absorbent materials which must be changed more 
than four times a day.  Id.  

Based on a thorough review of the record, the Board finds 
that the evidence supports the assignment of a 40 percent 
rating for the veteran's postoperative prostate disorder on 
the basis of urinary frequency, for the entire time that 
service connection has been in effect.  In this regard, the 
Board notes that while a lay person is not competent to 
provide an opinion requiring medical knowledge, he is 
competent to testify as to observable symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran testified at 
a March 2002 Board hearing that he must void two or three 
times an hour (a voiding interval less than one hour) on a 
daily basis.  While the November 2001 VA examiner did not 
elicit such history, there is no indication in the 
examination report that a question regarding urinary 
frequency was ever presented to the veteran.  The veteran 
described his problems with daily voiding frequency in detail 
and the Board finds his testimony to be credible.  

It is also pertinent to note that the veteran's surgical 
history includes a radical retropubic prostatectomy in 1999, 
complicated by bladder outlet obstruction that required 
surgery to relieve the stricture of the bladder neck.  As the 
veteran did not file his claim for service connection for his 
postoperative prostate cancer until July 2001, the RO 
assigned a zero percent rating based on voiding dysfunction 
rather than urinary frequency effective from the date of 
receipt of his claim.  However, in light of the veteran's 
recent testimony, it is clear that urinary frequency is the 
predominant symptom.  As the veteran is competent to describe 
his urinary frequency and there is no evidence of record to 
refute his statement that his daytime voiding occurs at 
intervals of less than one hour, the assignment of a 40 
percent rating is warranted.  38 C.F.R. § 4.115a.

The Board has considered whether the veteran is entitled to 
the assignment of a rating in excess of 40 percent.  However, 
the evidence of record, including the veteran's own 
testimony, shows that he does not use absorbent materials or 
an appliance.  Accordingly, the assignment of the next 
highest rating of 60 percent is not warranted.  38 C.F.R. § 
4.115a.

The Board does not have the authority in the first instance 
to assign a higher rating on an extraschedular basis.  There 
is no evidence of an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Thus, the Board finds no basis to refer 
the case to appropriate VA officials for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).
ORDER

The initial assignment of a 40 percent rating for prostate 
cancer, status post radical retropubic with impotence, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

